          Case 1:16-cr-00192-DLH Document 428 Filed 07/02/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )
                Plaintiff,             )       AMENDED ORDER
                                       )
        vs.                            )
                                       )
Twila Melissa Aulaumea,                )       Case No. 1:16-cr-192
                                       )
                Defendant.             )

        On June 10, 2020, the court ordered defendant detained pending a revocation hearing before

Judge Hovland on July 21, 2020.

        On June 30, 2020, defendant filed a Motion to Reconsider Order of Detention. (Doc.

No.425). She advises that she has been accepted into a 90-day inpatient treatment program at Beach

House Center for Recovery, which is located in Juno Beach, Florida. She requests to be

conditionally released so that she may travel to and participate in this treatment program. The United

States does not oppose her request.

        On July 1, 2020, the court issued an order directing defendant to submit her travel itinerary.

That same day defendant submitted her travel itinerary for the court’s review. She has booked a

flight to Florida on American Airlines that is scheduled to depart from the Bismarck Airport on July

3, 2020, at 3:30 p.m. She advises that her mother is able to transport her from the McLean County

Jail to the airport for her flight.

        The court GRANTS defendant’s motion (Doc. No. 425). Defendant shall be released to a

family member no earlier than 12:30 p.m. on July 3, 2020, for transport to the Bismarck Airport,

from where she will fly to Florida. Upon arriving in Florida, defendant shall immediately report to

Beach House Center for Recovery. While on release, defendant shall comply with the following

                                                  1
         Case 1:16-cr-00192-DLH Document 428 Filed 07/02/20 Page 2 of 3



conditions:

       (1)    Defendant shall not violate federal, state, tribal, or local law while on release.

       (2)    Defendant shall appear in court as required and surrender for any sentence imposed.

       (3)    Defendant shall refrain from the use of alcohol; any use or possession of a narcotic

              drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

              unless prescribed by a licensed medical practitioner, and any use of inhalants.

              Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

              Services Officer to verify compliance. Failure or refusal to submit to testing or

              tampering with the collection progress or specimen may be considered the same as

              a positive test.

       (4)    Defendant shall not possess a firearm, destructive device, or other dangerous

              weapon.

       (5)    Defendant shall reside at Beach House Center for Recovery’s treatment facility, fully

              participate in its programming, and comply with all of its rules and regulations. Upon

              her arrival, she shall contact the Pretrial Services Office at (701) 297-7249.

       (6)    Defendant shall sign all releases of information requested by the Pretrial Services

              Officer so that her progress and participation in treatment may be monitored.

       (7)    Upon her discharge from the treatment program, defendant shall immediately return

              to Bismarck, North Dakota, and report to the United States Marshal's office with the

              understanding that she shall be detained pending further order of the court.

       (8)    At least four days before her discharge, or upon termination from, the inpatient

              program, defendant shall provide the court with her travel itinerary back to North



                                                2
         Case 1:16-cr-00192-DLH Document 428 Filed 07/02/20 Page 3 of 3



               Dakota.

       Should defendant be unable for any reason to travel to Florida as anticipated, she shall

immediately return to the McLean County Jail and be remanded back into custody pending further

order of the court.

       IT IS SO ORDERED.

       Dated this 2nd day of July, 2020.

                                                  /s/ Clare R. Hochhalter
                                                  Clare R. Hochhalter, Magistrate Judge
                                                  United States District Court




                                              3
